Citation Nr: 1501552	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his wife testified before the undersigned Veterans law Judge at a September 2014 hearing conducted vie videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in February 2010.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA and private post-service treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in August 2010 the Veteran underwent a VA examination to assess hearing loss.  The examination and the opinions are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Hearing Loss

The Veteran underwent a VA examination in August 2010.  The Veteran complained that he "cannot hear without his hearing aids."  The examiner noted that the Veteran served as a radioman and was stationed at several communications centers.  After service, the Veteran worked in banking and as a teacher.  He denied any recreational noise exposure.  At the Board hearing, the Veteran testified that he worked 12 hour shifts during service listening to the radio, which included high pitched noises.  He also said that after a 12 hour shift, his ears would ring for a couple of hours.  He testified that his hearing gradually worsened since his discharge.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran's bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  An audiometric evaluation was performed by the VA examiner.  The remaining question is whether the current bilateral hearing loss is related to his service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The available service treatment records are silent for hearing loss.  The July 1971 separation examination showed that the Veteran's hearing sensitivity remained within normal limits.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
5
5
10
10
15

At the Board hearing, the Veteran's representative argued that the Veteran's hearing, while within the normal limits for purposes of VA regulation, had undergone a threshold shift during service.  This does not appear to be the case.  The September 1967 entrance examination also shows hearing within normal limits.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5

-5
LEFT
15
10
5

10

His hearing actually tested a little worse upon entrance into service.  However, it is clear there was no worsening of his hearing during service.  The VA examiner noted that the Veteran's hearing was within normal limits at entrance and separation.

The examiner noted that "most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  The rate of hearing loss due to chronic noise exposure is greatest during the first 10-15 years of exposure, and decreases as the hearing threshold increases.  This is in contrast to age-related hearing loss which accelerates over time.  Given that the Veteran's hearing sensitivity at separation was within normal limits in both ears, that he reported his hearing loss occurring gradually over time and first sought treatment in 2004 well after his time in the service, that he has a family history of hearing loss, and based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge NIHL occurs immediately, i.e. there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, it is less likely that the Veteran's current hearing loss is service connected."

The examiner also noted that the "first medical evidence indicating hearing loss after service is [an] audiology [test] from [the] Mayo clinic dated [in April 2004] and showed a moderate to profound sensorineural hearing loss with poor word recognition ability, bilaterally.  Under the remarks section it noted that 'hearing has decreased over the past few years.'  A second record is dated [in December 2009] and shows a moderate to profound sensorineural hearing loss with poor word recognition ability, bilaterally.  Neither of these records provides any opinion that the hearing loss started during service or is related to service."

There are VA and private post-service treatment records that document the Veteran's hearing loss.  However, no history or etiology of the Veteran's hearing problems are provided in those treatment records.

The Veteran did submit two opinions from private medical doctors that support a finding that the Veteran's hearing loss is related to service.  The first, from "Dr. S.D.G." is dated May 2011.  It reads: "The client named above has experienced hearing loss for many years.  He wears hearing aids in each ear to compensate for his permanent, sensorineural hearing loss.  The cause of his hearing loss is consistent with military exposure to noise exceeding the limits of safety."

The second is from "Dr. T.K." and is dated January 2010.  It reads: "My patient...has significant hearing loss right and left ears, he wears hearing aids in both ears.  The significant loss of hearing, over a long period of time in both ears, is substantially More Likely than Not, due to long periods (8 to 12 hours of noise damage) exposure to high pitch decibel communications equipment in confined quarters during military service."

When evaluating medical opinions, it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations and there must be plausible reasons for favoring one opinion over another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The opinions under review include the two short memorandums from the private doctors, which do not indicate that the opinions were the result of an examination or review of the Veteran's records, including his service treatment records.  The other opinion under review is the VA examination report, which was provided after an examination and a review of the entire claims file.  Further, the VA examiner provided medical reasoning and facts for the opinion offered; whereas the two private opinions offer only assertions that the hearing loss is related to service with no further explanation.

After weighing the medical opinions in the record, the Board finds the VA audiological examination more probative than the private opinions.  The two cursory private opinions offer no medical basis for the conclusions provided.  In contrast, the record contains a highly probative VA examination, which found the Veteran's bilateral hearing loss was not related to service.  This examiner's findings were supported by a complete review of the Veteran's medical history and provided detailed rationales regarding the Veteran's condition.  The VA examination is therefore afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304 ; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board also considered the Veteran's and other witnesses lay statements.  Lay witnesses are competent to describe the Veteran's symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's wife and several friends noted that the Veteran's hearing loss gradually deteriorated from his discharge from service.  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The lay evidence is not probative to the issue of when and how the Veteran's hearing problems began.  Further, the first documented medical record of hearing loss only noted that hearing loss "decreased over the past few years."  That was three decades after the Veteran left the service.

The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 30 years separate service from treatment and diagnosis.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


